Little, J.
1. Relatively to the revising powers of this court, the jury are the exclusive judges of the credibility of witnesses. Rome Railroad Co.v. Barnett, 94 Ga. 446. Therefore this court will not reverse a judgment overruling a motion for a new trial, on the ground that the verdict was contrary to evidence, when the presiding judge in the exercise of his discretion has allowed the verdict to stand, and the same is supported by the evidence of any of the witnesses sworn on the trial, notwithstanding much of the evidence tended to impeach the credibility of such witnesses.
2. This rule is not inapplicable because the verdict complained of was rendered on the evidence of witnesses who were parties to the case. A person testifying in his own behalf is not entitled to a finding in his favor if that version of his testimony the most unfavorable to him shows that the verdict should be against him. Western & Atlantic Railroad Company v. Evans, 96 Ga. 481. Yet, if by his evidence he establishes a cause of action, or a defense, as the case may be, and from no view of his testimony would a finding against him be warranted, the jury may, in the exercise of their right to judge of the credibility of witnesses, accept his evidence, notwithstanding much of the evidence introduced on the trial tends to impeach him and show his want of credibility.

Judgment affirmed.


All the Justices concurring.